Citation Nr: 1312727	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-45 291	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1983 and from September 1990 to June 1991, with additional periods of service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.  The claims were certified to the Board by the VA Regional Office in Montgomery, Alabama (RO).  

The Veteran testified at a hearing conducted via videoconferencing equipment before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that the Veteran's claim must be remanded in order to allow VA to fulfill its duty to assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The record reflects that the Veteran was awarded disability benefits from the Social Security Administration (SSA) effective from July 2004.  However, the record does not indicate on what disability or disabilities these benefits were predicated, or on what records the SSA disability determination used to make this determination made, as these records are not associated with the claims file.  It would be improper to proceed with appellate adjudication without first acquiring this evidence; when VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, as here, it must seek to obtain those records before proceeding with the appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Further, the Board notes that additional evidence, namely VA treatment records, has been associated with the record since the May 2010 VA examination.  As this case is being remanded for other matters, updated VA treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, dated from June 29, 2012, to the present should be obtained to ensure that the entire record is considered by the AMC when readjudicating the Veteran's claim.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the SSA decision granting the Veteran disability benefits and the medical records that support its disability finding.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum.  

2.  Obtain and associate with the record all records of VA treatment from the Birmingham VAMC dated from June 29, 2012, to the present.  

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


